1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
2

                       UNITED STATES DISTRICT COURT
                                                                  May 21, 2019
3
                                                                       SEAN F. MCAVOY, CLERK
                      EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                 No. 1:19-cv-03031-SMJ
5
                             Plaintiff,        ORDER DISMISSING CASE
6
                v.
7
     ERIC EUGENE HULL and KRISTINA
8    HULL, husband and wife; and AGRI-
     TRADE LLC, a Washington Limited
9    Liability Company,

10                           Defendants.

11
          On May 20, 2019, Plaintiff filed a notice of voluntary dismissal, ECF No. 8.
12
     Consistent with Federal Rule of Civil Procedure 41(a)(1)(A)(i), IT IS HEREBY
13
     ORDERED:
14
          1.    Plaintiff’s notice of voluntary dismissal, ECF No. 8, is
15
                ACKNOWLEDGED.
16
          2.    All claims are DISMISSED WITHOUT PREJUDICE, with all
17
                parties to bear their own costs and attorneys’ fees.
18
          3.    All pending motions are DENIED AS MOOT.
19
          4.    All hearings and other deadlines are STRICKEN.
20
          5.    The Clerk’s Office is directed to CLOSE this file.


     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 21st day of May 2019.

4                       ____________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
